5 F.3d 647
Sarah E. FAGAN, General Administratrix and Administratrix AdProsequendum of the Estate of Michael J. Fagan, Deceased,v.The CITY OF VINELAND, a Municipal Corporation of the Stateof New Jersey;  Joseph Cassisi, Jr., Chief of Police of theCity of Vineland;  Police Officers David Tesoroni;  Peter F.Coccaro, III;  Benny Velez;  Phillip C. Bocelli;  RichardPutnam;  David Cardana;  Mario R. Brunetta, Jr.;  John Does(fictitious names), representing other police officers ofthe City of Vineland Police Department;  Town Liquors,a/d/b/a VTL, Inc.;  Marquez Amnon Corporation, a/d/b/a EastLandis Hotel and Motel;  John Doe (fictitious name), agent,servant or employee selling liquors for Marquez AmnonCorporation, a/d/b/a East Landis Hotel and Motel;  JeffreyT. Pindale;  and Mary Ellen Duke, Administratrix of theEstate of Christopher M. Duke, Deceased, jointly, severallyand in the alternative.Wanda PINDALEv.TOWN LIQUORS, a/d/b/a VTL, Inc.;  John Doe I, (fictitiousname) agent, servant or employee selling liquors for TownLiquors, a/d/b/a VTL, Inc.;  Marquez Amnon Corporationa/d/b/a East Landis Hotel and Motel;  John Doe II(fictitious name), agent, servant or employee sellingliquors for Marquez Amnon Corporation, a/d/b/a EastLandis Hotel and Motel;  The City of Vineland;  A MunicipalCorporation of the State of New Jersey;  Joseph Cassisi,Jr., Chief of Police of the City of Vineland;  DavidTesoroni;  John Doe III;  and John Doe IV (fictitiousnames), representing other police officers of the City ofVineland Police Department;  and Jeffrey T. Pindale,jointly, severally and in the alternative,v.Mary Ellen DUKE, Administratrix of the Estate of ChristopherM. Duke, Third-Party Defendant.Maurice G. DAVIS, Jr.v.VTL, INC. a/d/b/a Town Liquors;  John Doe I (fictitiousname), agent, servant or employee selling liquors for VTL,Inc., a/d/b/a Town Liquors;  Marquez Amnon Corporationa/d/b/a East Landis Hotel and Motel;  John Doe II(fictitious name), agent, servant or employee sellingliquors for Marquez Amnon Corporation a/d/b/a East LandisHotel and Motel;  The City of Vineland, A MunicipalCorporation of the State of New Jersey;  Joseph Cassisi,Jr., Chief of Police of the City of Vineland;  DavidTesoroni;  John Doe III;  and John Doe IV (fictitiousnames), representing other police officers of the City ofVineland Police Department;  and Jeffrey T. Pindale,jointly, severally and in the alternative and Jeffrey T.Pindale, Third-Party Plaintiff,v.Mary Ellen DUKE, Administratrix of the Estate of ChristopherM. Duke, Third-Party Defendant.Albino GENETTI, Administrator Ad Prosequendum of the Estateof Albert Stavoli, Deceasedv.VTL, INC. a/d/b/a Town Liquors;  John Doe I (fictitiousname), agent, servant or employee selling liquors for VTL,Inc. a/d/b/a Town Liquors;  Marquez Amnon Corporationa/d/b/a East Landis Hotel and Motel;  John Doe II(fictitious name), agent, service or employee sellingliquors for Marquez Amnon Corporation a/d/b/a East LandisHotel and Motel;  The City of Vineland, A MunicipalCorporation of the State of New Jersey;  Joseph Cassisi,Jr., Chief of Police of the City of Vineland;  DavidTesoroni;  John Doe III, and John Doe IV (fictitious names),representing other police officers of the City of VinelandPolice Department;  and Jeffrey T. Pindale, jointly,severally and in the alternative,v.Mary Ellen DUKE, Administratrix of the Estate of ChristopherM. Duke, Third-Party Defendant.Mary Ellen DUKE, Administratrix and Administratrix AdProsequendum of the Estate of Christopher M. Duke, Deceasedv.Jeffrey T. PINDALE, presently incarcerated at the TrentonState Prison;  Town Liquors a/d/b/a VTL, Inc.;  MarquezAmnon Corporation a/d/b/a East Landis Hotel and Motel;  Johnand Jane Does, fictitious names, for unknown entities andpersons believed to have sold, served, or otherwise providedliquors to Jeffrey T. Pindale;  The City of Vineland, aMunicipal Corporation of the State of New Jersey, County ofCumberland, New Jersey;  John and Jane Does, fictitiousnames, for unknown governmental entities and for unknownindividuals believed to be police officers of saidgovernment entities involved in an unlawful high speedautomobile pursuit;  Joseph Cassisi, Sr., individually andas an agent of the Vineland Police Department;  Mario R.Brunetta, Jr., individually and in his official capacity asthe Captain of the City of Vineland Police Department;David Tesoroni, individually and in his official capacity asa member of the City of Vineland Police Department;  PeterF. Coccaro, III, individually and in his officialcapacity as a member of the City of Vineland PoliceDepartment;  Benny Velez, individually and in his officialcapacity as a member of the City of Vineland PoliceDepartment;  Phillip C. Bocelli, individually and in hisofficial capacity as a member of the City of Vineland PoliceDepartment;  Richard Putnam, individually and in hisofficial capacity as a member of the City of Vineland PoliceDepartment;  John and Jane Does, fictitious names forunknown individuals believed to be other police officers ofthe City of Vineland Police Department involved in anunlawful high speed automobile pursuit, jointly, severallyand in the alternative.Mary Ellen Duke and Sarah Fagan, Appellants Nos. 92-5481, 92-5594,Maurice G. Davis, Jr., Wanda Pindale and Albino Genetti,Appellants Nos. 92-5482, 92-5551.
Nos. 92-5481, 92-5482, 92-5551 and 92-5594.
United States Court of Appeals,Third Circuit.
Decided Sept. 2, 1993.

Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, and LEWIS, Circuit Judges.

ORDER

1
A majority of the active judges having voted for rehearing in banc in the above appeal, it is


2
ORDERED that the Clerk of this Court vacate the panel's opinion and judgment filed August 5, 1993 and list the above case for rehearing in banc at the convenience of the court.